Petition for Writ of Mandamus Conditionally Granted, Stay Order Lifted, and
Memorandum Opinion filed April 15, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00144-CV

            IN RE SOLIDWOOD FOREST EXPRESS, LLC d/b/a
                 TOMBALL FOREST EXPRESS, Relator

                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           157th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 2019-03774 and 2019-03774-A

                 MEMORANDUM                     OPINION
      Relator Solidwood Forest Express, LLC d/b/a Tomball Forest Express
(“Tomball”) petitioned for a writ of mandamus complaining of two orders signed by
the Honorable Tonya Garrison, presiding judge of the 157th District Court, in cause
number 2019-03774: (1) the interlocutory default award signed on August 4, 2020
(“Default Order”); and (2) the severance order signed on September 17, 2020
(“Severance Order”). Relator also complains of the final judgment (“Judgment”)
Judge Garrison signed on October 16, 2020 in cause number 2019-03774-A (the
“Severed Action”). Relator contends both orders and the Judgment are void because
they were signed after the trial court lost plenary power. Further, relator seeks relief
from the writ of execution issued on December 14, 2020 regarding the Judgment.
On March 17, 2021, this court granted relator’s unopposed emergency motion to
stay the Judgment and ordered that no efforts shall be made to execute or collect the
Judgment.

      At our request, real party in interest Steven Patrick Schnell filed a response to
the petition for mandamus. Schnell concedes the Default Order and the Severance
Order are void. He attached to his response the Withdraw[al] of Default Judgment
and Severance Order signed by the trial court on April 1, 2021 (“Withdrawal”). The
Withdrawal states:

      On March 15, 2021, the Court received the Defendant’s Petition for
      Writ of Mandamus. The Defendant’s argument is that the Court did not
      have jurisdiction to enter a Default on August 4, 2020 because the case
      was dismissed on March 30, 2019. The Court agrees with the
      Defendant. The Court lost jurisdiction over this case on June 29, 2019.
      As such, the Court was without jurisdiction to enter the Default and the
      Severance Order on September 17, 2020. Both of those orders are
      withdrawn.

Because the Default Order and the Severance Order have been withdrawn, the
petition for writ of mandamus is moot with respect to those orders.

      The petition is not moot with respect to the Judgment in the Severed Action,
however, because the trial court has not withdrawn it. Accordingly, we consider
whether relator is entitled to mandamus relief with respect to the Judgment.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy at law,
such as an appeal. In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)
(orig. proceeding). A trial court clearly abuses its discretion if it reaches a decision
so arbitrary and unreasonable as to amount to a clear and prejudicial error of law or

                                           2
if it clearly fails to analyze the law correctly or apply the law correctly to the facts.
In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.
proceeding) (per curiam).

      The issuance of a void order is an abuse of discretion. See In re Sw. Bell Tel.
Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam). When an order
is void, the relator need not show the lack of an adequate appellate remedy, and
mandamus relief is appropriate. Id.

      When a severance order is void, the severed cause created by that order is
void. In re JP Morgan Chase Bank, N.A., No. 14-10-01124-CV, 2011 WL 193505,
at *1 (Tex. App.—Houston [14th Dist.] Jan. 20, 2011, orig. proceeding) (per curiam)
(mem. op.) (“Because the severance order signed October 13, 2010, is void, [the
severed cause] ceases to exist.”); Berger v. King, No. 01-06-00871-CV, 2007 WL
1775991, at *2 n.5 (Tex. App.—Houston [1st Dist.] June 21, 2007, pet. denied)
(mem. op.) (Because severance orders were signed after trial court lost plenary
power, “the severance orders and the cause numbers assigned by them are void . . .
.”). In this case, the Severance Order has been withdrawn. As a result, the Severed
Action is void, and all actions taken in the Severed Action are void, including signing
of the Judgment and issuance of the writ of execution.

      We conditionally grant mandamus relief and direct the trial court to vacate the
Judgment and the writ of execution. We are confident the trial court will act in
accordance with this opinion. The writ of mandamus shall issue only if the trial court
fails to do so. Our stay order of March 17, 2021 is lifted.




                                         /s/       Ken Wise
                                                   Justice

Panel consists of Justices Wise, Zimmerer, and Poissant.
                                               3